ORDER
CLARY, District Judge.
This matter is now before the Court on reargument of defendant’s motion for *900dismissal of all 15 counts stated in the Government’s information. The information charges that the defendant gave concessions by the device of paying the Land Trucking Company a total of $368.53 on all 15 counts. Said concessions were for the unloading of freight at a warehouse, “which unloading service was not in fact performed by Land Trucking Company.”
The defendant asserts that the informations are defective in that they lack the clarity and specificity required of a criminal information by the procedural due process requirements of the 5th and 14th Amendments.
And now, to-wit, this 22nd day of April, 1971, for the reasons (relating to the sufficiency of the information) set forth in the Memorandum filed concurrently herewith by the Court in the companion ease of United States v. Seaboard Coast Line Railroad Company, 326 F. Supp. 897 it is
Ordered, adjudged and decreed that the action of the Court on defendant’s motion for the dismissal of all 15 counts of the information be and hereby is affirmed.